Citation Nr: 0212510	
Decision Date: 09/19/02    Archive Date: 09/26/02	

DOCKET NO.  96-34 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased (compensable) initial rating for 
sinusitis, allergic rhinitis. 

ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from October 1980 to 
October 1983 and from December 1984 to March 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  

The Board remanded this issue for additional development in 
February 1999.  


FINDING OF FACT

The veteran's service-connected sinusitis, allergic rhinitis, 
is manifested by X-ray and post nasal drip with yellow 
secretion, but it does not result in discharge, crusting, 
scabbing, infrequent headaches, or one or two incapacitating 
episodes per year requiring prolonged antibiotic treatment or 
three to six nonincapacitating episodes per year 
characterized by headaches, pain, and purulent discharge or 
crusting, and there are no polyps or greater than 50 percent 
obstruction of nasal passage on both sides or complete 
obstruction on one side.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for sinusitis, 
allergic rhinitis, have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic Codes 6514, 6522, 
prior to and from October 7, 1996 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA's duty to assist and notify claimants has been 
reaffirmed and clarified.  See Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. § 5100 et seq. (West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159 (2001).  The veteran has 
been afforded multiple VA examinations and treatment records 
that have been indicated to exist have been obtained.  The 
veteran has been provided with a statement of the case and 
supplemental statements of the case, and letters of 
notification advising him of the evidence considered, the 
governing legal criteria, including the VCAA, as well as the 
evidence necessary to establish entitlement to the requested 
benefits and the reason for the denials.  In essence the 
matter of "which information and evidence, if any, that the 
claimant is to provide to VA and which information and 
evidence, if any, that VA will attempt to obtain on behalf of 
the claimant" has been addressed.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Therefore, it is concluded that the 
VA has complied with the VCAA and the Board may now proceed, 
without prejudice to the veteran, because there is no 
indication that any further notification or development could 
be undertaken that has not already been accomplished.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.  

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Regulations require that where there is a question as 
to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Since this is an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance is not applicable.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Therefore, 
at the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as staged ratings.  Id. at 125.  

During the pendency of the veteran's appeal, the rating 
criteria for evaluation of respiratory disorders was changed, 
effective October 7, 1996.  61 Fed. 46, 720-31 (1996) (now 
codified at 38 C.F.R. § 4.97).  In Karnas v. Derwinski, 
1 Vet. App. 308 (1991), it was held that when the law or 
regulations change after a claim has been filed, but before 
the appeal process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or permitted the Secretary to do otherwise 
and the Secretary did so.  See DeSousa, 10 Vet. App. 461, 
465-67 (1997).  However, new rating criteria may not have 
retroactive application.  38 U.S.C.A. § 5110(g) (West 1991).  
Therefore, in this case, the Board has evaluated the 
veteran's service-connected sinusitis, allergic rhinitis, 
under the old criteria both prior to and from October 7, 
1996, and under the new criteria as well from October 7, 
1996, finding that a favorable rating does not occur under 
either criteria.  

The report of an August 1995 VA general medical examination 
reflects that the veteran reported that his sinusitis had 
been diagnosed early in his active service after X-rays.  
Examination indicated no pertinent abnormality and the 
diagnoses included history of chronic sinusitis.  

The report of an April 1999 VA ear, nose and throat 
examination reflects that there was interference with 
breathing through the nose only when there was nasal 
stuffiness.  There was no purulent discharge and no dyspnea 
at rest or on exertion.  The veteran had been treated only by 
medication.  There was no speech impairment.  The veteran 
reported recurrent headaches.  On examination there was no 
nasal congestion noted.  There was no tenderness, discharge, 
crusting, and only occasional frontal tenderness.  X-rays 
indicated pansinusitis and rhinitis.  The diagnosis was 
rhinosinusitis.  

The report of a September 2001 VA ear, nose and throat 
examination reflects that the veteran complained of 
headaches, insomnia, nasal congestion, and difficulty 
breathing through the nose.  He reported a clear nasal 
discharge off and on.  At the time of the exam the veteran 
was not taking any medication for his sinuses.  On 
examination there was no drainage or any other abnormal sign.  
There was no purulent discharge or crusting and the diagnosis 
included normal nasal exam.  The report of a November 2001 X-
ray of the veteran's sinuses indicates bilateral frontal and 
maxillary sinusitis.  

June, July and October 2001 and February 2002 VA treatment 
records reflect that the veteran had pink mucosa with no 
discharge.  In February 2002 a post nasal drip was noted.  A 
July 2001 record indicates that his headaches were likely due 
to muscular spasm.  

The veteran's sinusitis, allergic rhinitis, has been 
evaluated under Diagnostic Code 6514 of the Rating Schedule.  
Prior to October 7, 1996, Diagnostic Code 6514 provided that 
a noncompensable evaluation would be assigned where sinusitis 
was manifested by X-ray only with symptoms that were mild or 
occasional.  A 10 percent evaluation would be assigned for 
moderate sinusitis with discharge or crusting or scabbing, 
infrequent headaches.  Diagnostic Code 6514, from October 7, 
1996, provides that a noncompensable evaluation will be 
assigned for sinusitis detected by X-ray only.  A 10 percent 
evaluation will be assigned where there are one or two 
incapacitating episodes per year requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or three to six 
nonincapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  Diagnostic Code 6522 has also been considered.  
Prior to October 7, 1996, Diagnostic Code 6522 did not exist.  
From October 7, 1996, Diagnostic Code 6522 provides that 
allergic or vasomotor rhinitis without polyps, but with 
greater than 50 percent obstruction of nasal passage on both 
sides or complete obstruction on one side warrants a 
10 percent evaluation.  

The record indicates that the veteran's symptoms more nearly 
approximate those of sinusitis manifested by X-ray with 
symptoms that are mild or occasional, warranting 
noncompensable evaluation under the old rating criteria.  The 
competent medical evidence of record indicates that the 
veteran does not have discharge or crusting or scabbing and 
that his headaches are related to muscular spasm.  Further, 
there is no indication that the veteran is required to take 
antibiotic treatment or that he has three to six 
nonincapacitating episodes per year characterized by 
headaches, pain, and purulent discharge or crusting, noting 
that headaches have been associated with muscular spasm and 
he has not been shown to have purulent discharge or crusting.  

Therefore, a preponderance of the evidence is against a 
compensable evaluation under Diagnostic Code 6514 prior to or 
from October 7, 1996, and a preponderance of the evidence is 
against a compensable evaluation under Diagnostic Code 6522 
from October 7, 1996.  


ORDER

A compensation initial evaluation for sinusitis, allergic 
rhinitis, is denied.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


